DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As directed by the amendment filed on 11/24/2020, claims 1-33 have been cancelled and new claims 34-57 have been added. Thus, claims 34-57 are presently pending in this application, and currently examined in the Office Action.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implant, in the expanded state, having the fabric obscure the one or more appendages and defining a downstream perimeter of the fabric at a downstream end of the implant (claim 34), the implant, in the expanded state, having the one or more appendages disposed upstream of the downstream perimeter of the fabric (claims 35 and 52), the implant wherein the frame assembly comprises a valve frame and an  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Notes
It is to be noted that in device/apparatus claims, currently claims 34-50, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-44 and 47-57 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al. (US PG Pub. 2008/0071369), as disclosed in the IDS dated 07/06/2021, hereinafter Tuval, in view of Gabbay (US PG Pub. 2011/0029072), as disclosed in the IDS dated 07/06/2021.
Regarding claims 34 and 43, Tuval discloses an apparatus comprising an implant (10), illustrated in Figures 1-2B, comprising a prosthetic valve for use at a native heart valve, the implant being transitionable from a compressed state to an expanded state ([0574], Lines 1-6), the implant (10) comprising a frame assembly (12&14) comprising a plurality of struts (i.e. the struts forming the diamond shaped cells of frame 12) that collectively define an upstream-frame-assembly-perimeter at an upstream end of the frame assembly and a downstream-frame-
	However, Gabbay teaches a prosthetic valve implant, in the same field of endeavor, wherein the implant comprises a frame assembly having a valve frame (12) that circumscribes a longitudinal axis and defines a lumen comprising a plurality of prosthetic leaflets (82) disposed within the lumen, and defines one or more appendages (62) disposed at a downstream end; and further comprising a fabric/outer sheath (84), which in the expanded state of the implant, obscures the one or more appendages (62) and defines a downstream perimeter of the fabric at a downstream end of the implant, illustrated in Figures 1 and 2, the fabric/outer sheath obscuring the one or more appendages mitigates contact between blood and the one or more appendages/valve frame when the prosthetic valve is implanted ([0040], Lines 1-6). 
	In view of the teachings of Gabbay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the prosthetic valve of Tuval to further comprises a fabric, which in the expanded state of the prosthetic valve, obscures the one or more appendages, in order to mitigate contact between blood and the appendages/valve frame when the prosthetic valve is implanted.
Regarding claim 35, Tuval in view of Gabbay disclose the apparatus according to claim 34, wherein Tuval further teaches each one of the one or more appendages (218) is shaped to define a downstream end, illustrated in Figures 1 and 2B, and Gabbay further teaches, in an expanded state of the implant, the ends of the one or more appendages (62) are disposed upstream of the downstream perimeter of the fabric (84), illustrated in Figures 1 and 2; thus the apparatus of Tuval in view of Gabbay would comprise the one or more appendages being shaped to define a downstream end, and, in an expanded state of the implant, the ends of the one or more appendages are disposed upstream of the downstream perimeter of the fabric.
Regarding claim 36, Tuval in view of Gabbay disclose the apparatus according to claim 34, wherein Tuval further teaches the valve frame (12) defines a valve body (32) and a plurality of upstream arms (30), the frame assembly (12&14) comprises an outer frame (14) that circumscribes the valve frame (12), and the outer frame (14) defines a plurality of downstream legs (22), illustrated in Figures 1-2B.
Regarding claim 37, Tuval in view of Gabbay disclose the apparatus according to claim 34, wherein Tuval further teaches the implant further comprises a plurality of atrial anchoring arms (22) and a plurality of ventricular anchoring legs (34) configured to extend radially outward from the valve frame (12), illustrated in Figures 1-2B.
Regarding claim 38, Tuval in view of Gabbay disclose the apparatus according to claim 34, wherein Gabbay further teaches the fabric (84) comprises at least one fabric sheet, illustrated in Figure 2 (Gabbay: [0040], Lines 1-4).
Regarding claims 39-41, Tuval in view of Gabbay disclose the apparatus according to claim 34, wherein Gabbay further teaches the fabric (84) comprises a fabric ring attached to the frame assembly (12) at a downstream-frame-assembly-perimeter, and wherein, in the expanded state of the implant, the fabric ring (84) obscures the one or more appendages (62), illustrated in Figure 2; thus the prosthetic valve implant of Tuval in view of Gabbay would comprise a fabric ring (84), example as illustrated in Figure 2 of Gabbay, attached to the valve frame (12) at a downstream-frame-assembly-perimeter, such that in the expanded state of the implant, the fabric ring would obscure the one or more appendages (218), example as illustrated in Figures 1 and 2B of Tuval.
Regarding claim 42, Tuval in view of Gabbay disclose the apparatus according to claim 40, wherein the frame assembly (12&14) comprises an outer frame (14) that circumscribes the valve frame (12), as illustrated in Figures 1-2B of Tuval, and wherein the fabric ring (38) is attached to the valve frame and to the outer frame, example as illustrated in Figure 4B of Tuval and Gabby: [0041], Last 3 Lines – to clarify, Gabby discloses the fabric ring/outer sheath can cover the entire outer surface of the support structure; and Figure 4B of Tuval demonstrates a way to attach a fabric (106) to the implant structure such that the fabric (106) is attached to the valve frame (12), at portion (30), and to the outer frame (14), at portion (20), by the sutures (132).
Regarding claim 44, Tuval in view of Gabbay disclose the apparatus according to claim 43, wherein Tuval further teaches the valve frame (12) defines the plurality of struts, the plurality of struts are shaped so as to define a plurality of cells, illustrated in Figure 2B, each cell having a first diameter and height in the compressed state, and a second diameter and height in the expanded state, and as the implant transitions from the compressed state to the expanded state, the plurality of cells assume the second height to draw the one or more appendages (218) in an upstream direction and to an upstream position in which the fabric (84) obscures the one or more appendages (218), examples as illustrated in Figures 1 and 2B of Tuval and Figure 2 of Gabbay; and though it is not specifically disclosed that the second diameter is larger than the first diameter and the second height is shorter than the first height, this concept is well known by one having ordinary skill in the art as almost an inherent property of compressible/expandable stent frames which comprise a plurality of struts shaped to define a plurality of cells.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention that the valve frame, of the prosthetic valve implant of Tuval in view of Gabbay, which comprises a plurality of struts shaped such as to define a plurality of cells, to have the second diameter of each cell be larger than the first diameter and the second height of each cell be shorter than the first height, such that as the implant transitions from the compressed state to the expanded state the one or more appendages move/transition in an upstream direction.
Regarding claim 47, Tuval in view of Gabbay disclose the apparatus according to claim 34, wherein Tuval further teaches a delivery tool comprising a mount (208) reversibly couplable to the implant (10) via the one or more appendages (218) when the implant is in the compressed state, illustrated in Figures 12C-12E (Tuval: [0632]).
Regarding claim 48, Tuval in view of Gabbay disclose the apparatus according to claim 47, wherein Tuval further teaches the delivery tool comprises a capsule (202) configured to surround the implant (10) when the implant is in the compressed state, and wherein the capsule is configured to retain the one or more appendages engaged with the mount (208) by retaining the implant in the compressed state, illustrated in Figures 13C and 13D.
Regarding claim 49, Tuval in view of Gabbay disclose the apparatus according to claim 47, wherein Tuval further teaches each one of the one or more appendages (218) is shaped to define a catch at a downstream end of the appendage, and wherein the catch is configured to reversibly engage the mount (208), illustrated in Figure 12E (Tuval: [0632], Lines 1-6).
Regarding claim 50, Tuval in view of Gabbay disclose the apparatus according to claim 47, wherein Tuval further teaches each one of the one or more appendages (218) is shaped, a downstream end of the appendage, such as to reversibly engage the mount (208), illustrated in Figure 12E (Tuval: [0632], Lines 1-6); and though it is not specifically disclosed that the shape at the downstream end of each appendage is bulbous, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art at the time of the invention to determine an appropriate shape/form for the downstream end of each one of the appendages, of the prosthetic valve implant of Tuval in view of Gabbay, including a bulbous shape, as claimed; since a change in shape/form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2104.04). Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the downstream end of each one of the appendages having a bulbous shape, as opposed to any other shape.
Regarding claims 51 and 53, Tuval disclose a method comprising delivering to a native heart valve an implant (10) in a compressed state thereof, illustrated in Figures 5A-5C and 12A-13D ([0602]); implant (10), illustrated in Figures 1-2B, including a prosthetic valve for use at a native heart valve and including a frame assembly (12&14) including a plurality of struts (i.e. the struts forming the diamond shaped cells of frame 12) that collectively define an upstream-frame-assembly-perimeter at an upstream end of the frame assembly and a downstream-frame-assembly-perimeter at a downstream end of the frame assembly, illustrated in Figures 1 and 2B, the frame assembly (12&14) including a valve frame (12) that circumscribes a longitudinal axis and defines a lumen along the axis; one or more appendages (218) disposed at and extending in a downstream direction from the downstream-frame-assembly-perimeter; a plurality of prosthetic leaflets (105) disposed within the lumen of the valve frame, and arranged to facilitate one-way upstream-to-downstream fluid flow through the lumen, illustrated in Figures 1 and 2B ([0583], Lines 1-8); and exposing at least a portion of the implant in a chamber of the heart and by the exposing, allowing the implant to transition to an expanded state of the implant, illustrated in Figures 5C-6B ([0602] & [0603]); but does not disclose a fabric, which in the expanded state, obscures the one or more appendages and defines a downstream perimeter of the fabric at a downstream end of the implant.
	However, Gabbay teaches a prosthetic valve implant, in the same field of endeavor, wherein the implant comprises a frame assembly having a valve frame (12) that circumscribes a longitudinal axis and defines a lumen comprising a plurality of prosthetic leaflets (82) disposed within the lumen, and defines one or more appendages (62) disposed at a downstream end; and further comprising a fabric/outer sheath (84), which in the expanded state of the implant, obscures the one or more appendages (62) and defines a downstream perimeter of the fabric at a downstream end of the implant, illustrated in Figures 1 and 2, the fabric/outer sheath obscuring the one or more appendages mitigates contact between blood and the one or more appendages/valve frame when the prosthetic valve is implanted ([0040], Lines 1-6). 
	In view of the teachings of Gabbay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method of delivering the prosthetic valve of Tuval to further comprise allowing a fabric to, when the implant is transitioned to the expanded state, obscure the one or more appendages, in order to mitigate contact between blood and the appendages/valve frame when the prosthetic valve is implanted.

Regarding claim 52, Tuval in view of Gabbay disclose the method according to claim 51, wherein Tuval further teaches each one of the one or more appendages (218) is shaped to define a downstream end, illustrated in Figures 1 and 2B, and Gabbay further teaches, in an expanded state of the implant, the ends of the one or more appendages (62) are disposed upstream of the downstream perimeter of the fabric (84), illustrated in Figures 1 and 2; thus the apparatus of Tuval in view of Gabbay would comprise the one or more appendages being shaped to define a downstream end, and, in an expanded state of the implant, the ends of the one or more appendages are disposed upstream of the downstream perimeter of the fabric.
Regarding claim 54, Tuval in view of Gabbay disclose the method according to claim 51, wherein Gabbay further teaches the fabric (84) includes a fabric ring attached to the frame assembly (12) at a downstream-frame-assembly-perimeter, and wherein allowing the implant to transition to the expanded state of the implant comprises obscuring the one or more appendages (62) with the fabric ring (84), illustrated in Figure 2; thus the method of delivering the prosthetic valve implant of Tuval in view of Gabbay would comprise a fabric ring (84), example as illustrated in Figure 2 of Gabbay, attached to the valve frame (12) at a downstream-frame-assembly-perimeter, such that when the implant transitions to the expanded state, the fabric ring would obscure the one or more appendages (218), example as illustrated in Figures 1 and 2B of Tuval.
Regarding claim 55, Tuval in view of Gabbay disclose the method according to claim 51, wherein Tuval further teaches the plurality of struts (i.e. the struts forming the diamond shaped cells of frame 12) are shaped so as to define a plurality of cells, illustrated in Figure 2B, each cell having a first diameter and height in the compressed state, and a second diameter and height in the expanded state, and as the implant transitions from the compressed state to the expanded state, the plurality of cells assume the second height to draw the one or more appendages (218) in an upstream direction and to an upstream position in which the fabric (84) obscures the one or more appendages (218), examples as illustrated in Figures 1 and 2B of Tuval and Figure 2 of Gabbay; and though it is not specifically disclosed that the second diameter is larger than the first diameter and the second height is shorter than the first height, this concept is well known by one having ordinary skill in the art as almost an inherent property of compressible/expandable stent frames which comprise a plurality of struts shaped to define a plurality of cells.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention for the method of delivering the prosthetic valve implant of Tuval in view of Gabbay to include the valve frame, which comprises a plurality of struts shaped such as to define a plurality of cells, to have the second diameter of each cell be larger than the first diameter and the second height of each cell be shorter than the first height, such that as the implant transitions from the compressed state to the expanded state the one or more appendages move/transition in an upstream direction.
Regarding claim 56, Tuval in view of Gabbay disclose the method according to claim 51, wherein Tuval further teaches delivering the implant comprises delivering the implant, when the implant is in the compressed state, using a delivery tool including a mount (208) reversibly couplable to the one or more appendages (218), illustrated in Figures 12C-12E (Tuval: [0632]; [0635] & [0636]).
Regarding claim 57, Tuval in view of Gabbay disclose the method according to claim 56, wherein Tuval further teaches the delivery tool includes a capsule (202) configured to surround the implant (10) in the compressed state, delivering the implant comprises retaining the one or more appendages (218) engaged with the capsule (202) configured to surround the implant (10) by retaining the implant in the compressed state by the capsule, and exposing the at least the portion of the implant comprises exposing the at least the portion of the implant from within the capsule, and by the exposing, allowing the one or more appendages to move away from the mount, illustrated in Figures 12E, 13C and 13D (Tuval: [0632]; [0635] & [0636]).

Claims 34, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Morriss et al. (US PG Pub. 2015/0142100), as disclosed in the IDS dated 07/06/2021, hereinafter Morriss, in view of Gabbay.
Regarding claims 34 and 45, Morriss discloses an apparatus comprising an implant (100), illustrated in Figures 16A and 16B, comprising a prosthetic valve for use at a native heart valve, the implant (100) being transitionable from a compressed state to an expanded state, illustrated in Figure 16B, comprising a frame assembly (120&210) comprising a plurality of struts (124&214) that collectively define an upstream-frame-assembly-perimeter at an upstream end (121) of the frame assembly and a downstream-frame-assembly-perimeter at a downstream end (215) of the frame assembly, illustrated in Figure 16B and modified figure 16B, below, the frame assembly (120&210) comprising: a valve frame (120), that circumscribes a longitudinal axis (101) and defines a lumen along the axis, wherein a plurality of prosthetic leaflets (132) are disposed within the lumen and arranged to facilitate one-way upstream-to-downstream fluid flow through the lumen, and an outer frame (210) circumscribing the valve frame (120), wherein the outer frame (210) defines one or more appendages (A) disposed at and extending in a downstream direction from the downstream-frame-assembly-perimeter, illustrated in Figures 16A, 16B and modified figure 16B, below ([0203]); but does not disclose a fabric, which in the expanded state of the implant, obscures the one or more appendages and defines a downstream perimeter of the fabric at a downstream end of the implant.

    PNG
    media_image1.png
    437
    592
    media_image1.png
    Greyscale

	However, Gabbay teaches a prosthetic valve implant, in the same field of endeavor, wherein the implant comprises a frame assembly having a valve frame (12) that circumscribes a longitudinal axis and defines a lumen comprising a plurality of prosthetic leaflets (82) disposed within the lumen, and defines one or more appendages (62) disposed at a downstream end; and further comprising a fabric/outer sheath (84), which in the expanded state of the implant, obscures the one or more appendages (62) and defines a downstream perimeter of the fabric at a downstream end of the implant, illustrated in Figures 1 and 2, the fabric/outer sheath obscuring the one or more appendages mitigates contact between blood and the one or more appendages/valve frame when the prosthetic valve is implanted ([0040], Lines 1-6). 
	In view of the teachings of Gabbay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the prosthetic valve of Morriss to further comprises a fabric, which in the expanded state of the prosthetic valve, obscures the one or more appendages, in order to mitigate contact between blood and the appendages/valve frame when the prosthetic valve is implanted.
Regarding claim 46, Morriss n view of Gabbay disclose the apparatus according to claim 45, wherein Morriss further teaches the outer frame (210) defines the plurality of struts (214), which are shaped so as to define a plurality of cells each having a first diameter and height in the compressed state, and a second diameter and height in the expanded state, and as the implant transitions from the compressed state to the expanded state, the plurality of cells assume the second height to draw the one or more appendages (A) in an upstream direction and to an upstream position in which the fabric (84) obscures the one or more appendages (A), examples as illustrated in Figure 16B and modified figure 16B, above, of Morriss and Figure 2 of Gabbay; and though it is not specifically disclosed that the second diameter is larger than the first diameter and the second height is shorter than the first height, this concept is well known by one having ordinary skill in the art as almost an inherent property of compressible/expandable stent frames which comprise a plurality of struts shaped to define a plurality of cells. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention that the valve frame, of the prosthetic valve implant of Morriss in view of Gabbay, which comprises a plurality of struts shaped such as to define a plurality of cells, to have the second diameter of each cell be larger than the first diameter and the second height of each cell be shorter than the first height, such that as the implant transitions from the compressed state to the expanded state the one or more appendages move/transition in an upstream direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774